DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-27 are pending.

Election/Restrictions
Applicant's election with traverse of claims 1-19 in the reply filed on 1 June 2021 is acknowledged.  The traversal is on the ground(s) that the prior art does not teach the features of claim 1.  This is found persuasive. See the discussion of allowable subject matter below.
The restriction requirement is withdrawn. All claims are examined herein.

Claim Objections
Claims 1, 8, and 20-21 are objected to because of the following informalities:  
Claim 1: In lines 3-4, the claim recites, “a cooling chamber fluidically connected to said inlet and via a filter device to an outlet.” In view of the Figs. 2 and 3, this appears to be a misstatement of “a cooling chamber fluidically connected to said inlet and to an outlet via a filter device
Claim 8: The claim recites, “wherein said vortex tube is generally cylindrical with at least one gas inlet connected to a swirl generator, a cold gas outlet and a hot gas outlet.” The claim can be understood as reciting that the at least one gas inlet is connected to all three of a swirl generator, a cold gas outlet and a hot gas outlet, but, referencing Fig. 2, gas inlet 10 does not appear to be in connection with hot gas outlet 13. The claim can also be interpreted as reciting a vortex tube that comprises the elements that follow “with” (so that “with” appears to function like “comprises”). Therefore, Applicant is respectfully advised to amend the claim to clearly recite the components of the vortex tube (i.e., and comprises 
Claim 20: The claim recites, “an exhaust port.” Applicant is respectfully advised to amend this limitation to “the bioreactor exhaust port” to acknowledge the antecedent of claim 1, line 2.
Claim 21: Reflecting the antecedent of claim 1, Applicant is respectfully advised to amend “said exhaust port” to “said bioreactor exhaust port.”
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “29” has been used to designate both an encapsulation (Figs. 2 and 3; p. 5, line 2; p. 6, line 16) and nozzles or conduits 29 (Fig. 1; p. 5, line 18).  
The drawings are objected to because in Fig. 3, the lead line for “106” appears to be drawn to the cooling chamber and the lead line “103” appears to be drawn to the cooling conduit. See Fig. 2 and p. 3, line 24. Lead lines should originate in the immediate proximity of the reference character and extend to the feature indicated. See MPEP 608.02 (V) (q).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: The claim recites the limitation “said cooling conduit” in line 7.  There is insufficient antecedent basis for this limitation in the claim. See line 5: “at least one cooling conduit.” For the purposes of examination only, line 7 will be interpreted as, “a vortex tube arranged to convey a cold gas stream through said at least one cooling conduit.” Acceptable claim language is also found in claim 15: “said cooling conduit(s).”
Claims 2-27 are rejected because of their dependence from claim 1. It is noted that claims 2-4 and 16-18 recite either “said cooling conduit” or “the cooling conduit” rather than said/the “at least one cooling conduit.”
Claim 6: The claim recites the limitation “two cooling conduits” in line 2.  It is unclear if the “two cooling conduits” are the same as the “at least one cooling conduit” (claim 1, line 5). For the purposes of examination only, this limitation is interpreted as “two additional cooling conduits.”
Claim 7: The claim recites, “wherein said filter device is mounted in an outer filter housing and said heating conduit is optionally located inside said outer filter housing” (emphasis added). However, 
Claim 9: The claim recites, “wherein said vortex tube is adapted to receive a gas flow through said at least one gas inlet and to supply a flow of gas having a temperature >25°C through said hot gas outlet and a flow of gas having a temperature <20°C through said cold gas outlet.” It is unclear if “a flow of gas having a temperature >25°C” is the equivalent of “a hot gas stream” (claim 1, line 8), and if it is, it why the previous terminology is eschewed, or if the claim is reciting an additional stream. Likewise, it is unclear if “a flow of gas having a temperature <20°C” is the equivalent of “a cold gas stream” (claim 1, line 7). For the purposes of examination only, the claim will be interpreted as reciting that the recited flows of gas are the gas streams of claim 1.
Claim 10 is rejected upon the same basis as claim 9. For example, it is unclear if “a flow of gas having a temperature > t+5°C” is “a hot gas stream.”
Claim 11 is rejected because of its dependence from claim 10.
Claims 11, 17, 18, 23, and 27: The phrase “such as” renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-27. The concept of a condenser for a bioreactor exhaust, comprising: an inlet adapted to be fluidically connected to a bioreactor exhaust port, a cooling chamber fluidically said filter device is mounted in an outer filter housing and said heating conduit is located inside the outer filter housing (claim 1) is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Sonoda (GB2028149A, provided by Applicant as a foreign reference filed on 21 May 2020), which discloses a condenser (Fig. 1; p. 3, lines 71-72) comprising an inlet 11 (p. 1, line 110), a spiral cooling passage A for gas from the inlet (p. 1, lines 119-120; p. 3, lines 52-55) (i.e., a cooling chamber fluidically connected to said inlet), an outlet 12 (p. 1, line 110), a filter 13 (p. 2, line 37) (i.e., a filter device) that is fluidically connected to the outlet via the filter since gas from the inlet (p. 3, lines 52-53) enters the filter (p. 3, lines 73-74), and from which gas enters a vortex tube C (p. 3, lines 74-77) before being directed either to a heating passage D (p. 3, lines 82-83) before passing through the outlet 12 (Fig. 1) or to a spiral cool gas passage B (p. 3, lines 91-92) (i.e., a heating conduit in contact with said filter device, and a vortex tube arranged to convey a cold gas stream through said at least one cooling conduit and to convey a hot gas stream through said heating conduit). However, Sonoda does not suggest that the filter should be mounted in an outer filter housing or that the heating passage should be located inside the outer filter housing since the filter 13 is internal to the condenser (the filter is disposed between the spiral cool gas passage B and a condensate receptacle E (p. 3, lines 71-72), and locating it in an outer housing would require significant redesign that would not have been prima facie obvious to the skilled practitioner.
Other prior art teaches the use of a vortex tube to generate hot and cold gas streams, with the cold gas stream through a cooling conduit. Schroder (US 3,942,330) a cold gas effluent line 25 from a vortex tube 22 that passes into a heat exchanger 26 (col. 2, lines 51-54) to produce a condensate (col. 2, Craze (US 5,483,801) discloses a vortex tube 18 that produces a cold exhaust stream that is passed to a partial condenser 14 (Fig. 2; col. 6, lines 63-66) and a hot exhaust stream that is passed by line 36 to an ejector 40 (col. 7, lines 16-17, 34). However, these references do not suggest providing a heating conduit from a vortex tube to a filter housing.
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed configuration. 
Claims 1-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/GABRIEL E GITMAN/Examiner, Art Unit 1772